Filed 2/8/22 Marriage of K.R. and L.R. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re the Marriage of K.R. and L.R.
                                                                  D078436
 K.R.,

           Respondent,                                            (Super. Ct. No. DN184283)

           v.

 L.R.,

           Appellant.



         APPEAL from an order of the Superior Court of San Diego County,
Patti Ratekin, Commissioner. Affirmed.
         Dawn M. Dell’Acqua and Ariel Barbre for Appellant.
         Fleischer & Ravreby, Myra Chack Fleischer and Tana Landau for
Respondent.


                                               INTRODUCTION
         L.R. (Mother) appeals from an order granting a request from K.R.
(Father) to modify custody and visitation orders pertaining to their 15-year-
old minor child (the child). Mother contends the trial court erred by failing to
consider whether Father had demonstrated a significant change in
circumstances before modifying a final custody determination, entered
pursuant to Montenegro v. Diaz (2001) 26 Cal.4th 249 (Montenegro). She
further asserts Father presented insufficient evidence of changed
circumstances to warrant modification or that the modification was in the
child’s best interest. Mother also asserts the court erred by refusing to
enforce the court’s prior order that the parents use a parenting coordinator.
      We conclude the trial court’s order altered the parenting schedule but
did not change custody and, thus, the court was not required to make a
finding of changed circumstances. Finding Mother’s other contentions also
lack merit, we affirm the order.
              FACTUAL AND PROCEDURAL BACKGROUND
      Mother and Father married in 1999. They had a child together while
living in Australia in 2005, but moved to the United States approximately
four months later. Mother and Father separated in 2015. Now 17, the child
was 15 years old at the time of the challenged custody and visitation orders.
      In 2016, Mother sought a move-away order allowing her to take the
child to Australia. On May 9, 2017, after an 8-day bifurcated trial on
custody, the trial court denied Mother’s move-away request and entered
judgment with the court’s initial custody determination. The court found the
parents did not have a productive relationship and Mother seemed to believe
she had a superior right to make decisions related to the child. The court
also had concerns about Mother’s ability to follow court orders and Mother’s
behavior towards school administrators. The court awarded Father sole legal
custody regarding education decisions for six months. As to all other
decisions, Father was to give Mother 10 days’ notice before acting on any non-


                                       2
emergency decision. Adopting the recommendations of Family Court Services
(FCS) as to physical custody, the court ordered Mother and Father share
equal custodial time but, if Mother moved to Australia, Father was to have
physical custody of the child during the school year.
      The next day, on May 10, 2017, Mother filed a Request for Order (RFO)
seeking an order to allow her to take the child on a 4-week summer vacation
to Australia. At the hearing in June, the trial court denied Mother’s request.
The court had previously appointed minor’s counsel and ordered that minor’s
counsel remain on the case at Mother’s expense. At a subsequent hearing in
September, the court awarded Father with sole legal custody and temporary
physical custody, with Mother parenting the child on the first, third, and
fourth weekends. The court’s order prohibited Mother from emailing or going
to the child’s school “at all and for any reason.”
      One year later, the parties reached a settlement agreement on custody
and visitation after participating in private mediation. In November 2018,
the trial court issued a findings and order after hearing (FOAH) adopting and
incorporating the parties’ settlement agreement. The court ordered the
“agreement to be the parties’ final custody determination pursuant to
Montenegro vs. Diaz.” Pursuant to the Montenegro order, Father retained
legal custody “over educational and extra-curricular decisions,” while both
parents shared legal custody over healthcare. Father would provide the
primary residence of the child during the school week until after spring break
in 2019, at which point the parents would share physical custody on a 5–2–2–
5 parenting schedule, if there were “no police calls, CPS calls, or court
appearance[s].” In addition, based on the parents’ agreement, the court
ordered the parents to use Dr. Lori Love as a parenting coordinator to assist




                                        3
them in making decisions and to monitor their communication concerning the
child.
         Despite the settlement, the parties continued to disagree over custody.
In August 2019, another RFO by Mother seeking changes to the custody

agreement came on for a hearing.1 When Father’s counsel noted there was a
Montenegro order in place, the court asked Mother, “What’s the change of
circumstance?” Mother’s counsel asserted Father was not complying with the
custody arrangement set forth in the settlement agreement. She further
asserted Father was withholding the child from therapy and asserted Mother
needed “more decision-making power in terms of the legal custody.” The
court continued the matter for minor’s counsel to speak with the child and
ordered the parents to attend FCS mediation. Before concluding the hearing,
the court stated that it was concerned the parents could not successfully co-
parent the child and asked minor’s counsel if the case was “anywhere close to
third-party placement.” Minor’s counsel responded, “I don’t think we’re close
to third-party placement, but I think that we’re close to possibly supervised
visitation for one parent or removal of custody from one parent.”
         Mother and Father participated in FCS mediation in October 2019. In
its November 8, 2019 report to the trial court, the FCS counselor noted that
Mother expressed concerns about minor’s counsel, whom she accused as
unethical and not responsive to Mother, and the parent coordinator, whom
she accused as lacking neutrality because the coordinator was married to the
child’s former therapist. The FCS counselor also spoke with the child. The
child did not express any concerns about either parent. He said he wanted to



1    The record on appeal is incomplete. For instance, the transcript from
the August 2019 hearing is included, but the underlying RFO is not.

                                         4
maintain the current custody schedule with a couple of minor adjustments.
He “reported having challenges in his relationship with his attorney” and
said, “he does not feel like he needs therapy.”
      The FCS counselor expressed concerns “that the father’s proposal to
significantly reduce the mother’s parenting time is not based [on] what is
best for [the child], but more about his fears and frustration with [Mother]
and a way for her to have consequences by losing time with [the child].” The
counselor stated, “[w]hile many involved professionals [may] be bothered by
the mother’s actions over the years, [she] is more interested in [the child’s]
experience of [Mother], and he asserts that he is happy and comfortable with
her. Regardless of the specificity of court orders, the parents will likely
continue to find sources of conflict and create opportunities to bend the
language to suit their desires.” She recommended the parents share joint
legal custody and joint physical custody on a 5–2–2–5 schedule. She further
recommended, in paragraph 9B, that: “The parents shall utilize the services
of a parent coordinator who is not affiliated with other involved professionals
in this case. The parent coordinator shall have the authority to clarify
boundaries with the parents, and make decisions on disputed issues as
deemed appropriate by the [c]ourt.”
      In December 2019, at the hearing on Mother’s RFO, Father’s counsel
told the trial court Mother had agreed to use Dr. Love, “[b]ut now she won’t
do that.” Minor’s counsel told the court it was problematic the way the
parents continued to interact with one another and stated, “there needs to be
some decision about legal custody because there continues to be these issues.”
She also told the court the parents were calling her instead of the parenting
coordinator.




                                        5
      During the hearing, a dispute arose regarding the trial court’s previous
order that Mother not contact the child’s school. Mother insisted the order no
longer applied because the child was now at a different school. The court
noted again that Mother had a habit of violating court orders. It explained
that it had tried to control Mother for over four years, but had been unable to
resolve the conflicts, in part because Mother did not follow the court’s orders.
With the parties’ consent, the court called the principal of the child’s school
from the bench. The principal confirmed the school continued to have
concerns over Mother’s behavior, and that Mother had videotaped staff
members in violation of the previous no-contact order. At the court’s request
for input, minor’s counsel stated, “I think that the time of -- when we had any
level of peace in this case was when [Father] had sole legal custody.” At the
conclusion of the hearing, the court awarded Father sole legal custody. It
maintained joint physical custody and the previous 5–2–2–5 schedule.
      A FOAH for the December 2019 hearing was entered July 10, 2020,
which reflected that the court adopted the November 8, 2019 FCS
recommendations with some modifications. As noted, the court granted
Father sole legal custody and maintained joint physical custody with the
previous 5–2–2–5 parenting schedule. However, the court omitted paragraph
9B from the FCS recommendations and did not order the parties “to utilize
the services of a parent coordinator.”
      The conflict over custody between Mother and Father continued
unabated. On July 9, 2020, before the last FOAH was even entered, Father
filed an ex parte application seeking an emergency court order that Mother
take the child to his football practice or, alternatively, for an order shortening
time on his RFO seeking modification of custody and visitation. In his
supporting declaration, Father averred the child had asked to play football at


                                         6
school, but Mother was refusing to take him to summer practices because
they were not mandatory. He also raised a number of other concerns,
including that Mother criticized the child for his choice of sports and schools
and generally interfered with his schooling and extra-curricular activities.
Father stated, “I am requesting the Court modify the current order such that
I have [the child] during the school week as I believe this will be in his best
interest given [Mother’s] continued pattern of behavior to interfere with
school activities, inability to coparent, refusal to transport him to school,
continued threats and negative comments regarding the school he is
attending, refusal to foster relationships with his friends and teammates, and
refusal to assist in homework and remote learning.” The court ordered
Mother to take the child to football practice and set a hearing for Father’s
RFO on July 30, 2020.
      At the July 30 hearing, Mother appeared without counsel. She said she
thought the hearing was solely about the football issue, and the trial court
clarified that Father was asking to change the custody arrangement. Minor’s
counsel informed the court that she had talked to the child, and she was
concerned the child was trying not to be disloyal to either parent and was not
really voicing his own desires. Minor’s counsel believed the child needed to
get back into therapy and that it could be helpful for the family to return to
FCS mediation for further insight. The court ordered the parties to attend
another FCS mediation and continued the hearing to August 25.
      In its report dated August 12, 2020, the FCS counselor stated the child
was well adjusted to the parenting schedule and had a strong relationship
with both parents. The counselor believed the child’s schedule “should not
involve much coordination between the parents” because, now that the child
was in high school, his extra-curricular activities would be scheduled through


                                        7
the school, and he would be more capable of managing his own schedule. The
counselor stated Father acknowledged that his request to modify custody and
visitation was based on his expectation of continued problems with Mother,
and that she did “not consider that a reason to justify making such a
significant change to the child’s established routine.” Accordingly, the
counselor recommended the parents maintain the current custody
arrangement. However, she went on to note that “the pattern of the parents
returning to the court to resolve minor disputes” suggested a need for “the
[c]ourt [to] consider final orders in this case to minimize the strain on the
child from being in the middle of the parents’ disputes.”
      Father’s RFO was heard on August 25, 2020. Minor’s counsel reported
the child wanted to maintain the current custody schedule, but she reiterated
that the child struggled to know what he really wanted. She explained: “You
know, on one hand, I feel like something has got to change, something has got
to give. We can’t keep doing the same thing over and over again. On the
other hand, I’ve got an obligation to tell the Court what my client’s preference
is, and that’s to maintain the current parenting arrangement.” The court
acknowledged the child’s stated preference but said, “I don’t think he
understands what is going on with him.” Minor’s counsel also suggested that
a parenting coordinator would be helpful. The court disagreed and stated,
“[t]his case is not suitable for a resolution outside of court.”
      The trial court granted Father’s request to have physical custody of the
child during the school week. The court explained, “I have tried everything in
this case to protect [the child] from the conflict, and I’m not able to do it, so
I’m putting in a parenting plan that I believe is in his best interest, even
though he doesn’t know it.” Regarding the parenting coordinator, the court




                                         8
stated, “I don’t have the authority to put in a parenting coordinator. And I’m
not going to.”
      In a FOAH entered the next day, August 26, 2020, the trial court
ordered that Father have sole legal custody and the parents continue to share
joint physical custody. Mother would parent the child on the first, second,
fourth, and fifth weekends during the school year. Mother and Father would
continue to parent the child on the previous 5–2–2–5 schedule in the
summers, and they would continue to have equal parenting time under the
holiday schedule. Mother timely appealed from the August 26, 2020 FOAH.
                                 DISCUSSION
      Mother contends the trial court’s order modified the final custody
determination entered in November 2018 and, thus, required the court to find
that there had been a significant change in circumstances. She argues both
that the court failed to make the requisite finding and that there was
insufficient evidence to support such a finding. She further contends there
was insufficient evidence the change was in the child’s best interest. Finally,
she asserts the trial court erred by failing to enforce the prior order
incorporating the parents’ agreement to use a parenting coordinator. As we
shall explain, Mother’s contentions lack merit.
                                        I.
The Trial Court Altered the Parenting Schedule But Did Not Change Custody,
            Thus the Changed Circumstances Rule Did Not Apply
      It is well established that “[o]nce the trial court has entered a final or
permanent custody order reflecting that a particular custodial arrangement
is in the best interest of the child, ‘the paramount need for continuity and
stability in custody arrangements—and the harm that may result from
disruption of established patterns of care and emotional bonds with the


                                        9
primary caretaker—weigh heavily in favor of maintaining’ that custody
arrangement. [Citation.] In recognition of this policy concern, [the California
Supreme Court has] articulated a variation on the best interest standard,
known as the changed circumstance rule, that the trial court must apply
when a parent seeks modification of a final judicial custody determination.
[Citations.] Under the changed circumstance rule, custody modification is
appropriate only if the parent seeking modification demonstrates ‘a
significant change of circumstances’ indicating that a different custody
arrangement would be in the child’s best interest.” (In re Marriage of Brown
& Yana (2006) 37 Cal.4th 947, 956, italics added.)
      “Unlike a change in custody, an alteration in a parenting or visitation
schedule does not cause a disruption in ‘ “established patterns of care and
emotional bonds with the primary caretaker.” ’ ” (In re Marriage of Lucio
(2008) 161 Cal.App.4th 1068, 1079, italics added.) Thus, courts have
consistently held the changed circumstance rule does not apply “where a
court’s order does not change custody, but rather, alters a parenting
schedule.” (Enrique M. v. Angelina V. (2004) 121 Cal.App.4th 1371, 1379
(Enrique M.); accord In re Marriage of Lucio at p. 1080; In re Marriage of
Birnbaum (1989) 211 Cal.App.3d 1508, 1513 (Birnbaum ).)
      In In re Marriage of Burgess (1996) 13 Cal.4th 25 (Burgess), our high
court concluded the changed circumstance rule did apply in a case where a
parent sought a change in custody based on the other parent’s decision to
relocate. (Id. at pp. 38–39.) However, the Court stated that “the trial court
has broad discretion to modify orders concerning contact and visitation” and
“such modifications of orders regarding contact and visitation may obviate
the need for costly and time-consuming litigation to change custody.” (Id. at
p. 40.)


                                      10
      Like the case before us, Birnbaum involved a dispute between the
parents over school week custody. (Birnbaum, supra, 211 Cal.App.3d at
p. 1513.) Pursuant to an agreement entered into their judgment of
dissolution, the parents shared joint custody, but the children lived with the
mother during the school week. (Id. at pp. 1510–1511.) Mother changed the
children’s school, and both parents requested that the court modify the
previous order and grant him or her sole physical custody. (Id. at p. 1511.)
The court ordered that the children live with the father for three out of every
four weeks during the school year. (Id. at p. 1512.) Although the
arrangement gave the father significantly more custodial time, the court
determined the changed circumstances rule did not apply because “[a]t most
there has been a change in what the trial court termed the ‘co-parenting
residential arrangement.’ ” (Id. at p. 1513.)
      More recently, in Enrique M., this court addressed a situation in which
the trial court applied the changed circumstance rule to deny a father’s
request to alter a parenting schedule. (Enrique M., supra, 121 Cal.App.4th at
p. 1378.) As here, the parties had ongoing disputes regarding the child’s
schooling and the associated parenting schedule. (Id. at pp. 1374–1375.) The
court had entered a stipulated custody order under which the parents were to
share joint legal and physical custody of the child. (Id. at p. 1375.) Once the
child entered school that July, the father was to parent the child on the first,
third, and fifth weekends of the month, and was to have additional parenting
time on Thursday evenings. (Ibid.) The parents were to share custody evenly
over school breaks. (Ibid.) A couple of months later, the father filed a motion
requesting the schedule be modified to include overnights with him every
Tuesday and Thursday. (Id. at p. 1376.) The trial court said it would be
inclined to change the schedule if it were considering the matter in the first


                                       11
instance, but denied the motion because, in its view, there had not been a
substantial change in circumstances. (Ibid.) After considering Birnbaum
and Burgess, this court concluded the trial court had erred. (Id. at p. 1382.)
As we explained, the changed circumstances rule does not apply to a request
to change the parenting schedule that is “not on a par with a request to
change physical custody from sole to joint custody, or vice versa.” (Ibid.)
      Similarly, here, Father sought a change in the parenting schedule
based primarily on concerns regarding the child’s educational and extra-
curricular activities. To alleviate those concerns, the trial court altered only
the parenting schedule during the school week. As in Birnbaum and Enrique
M., that change in parenting schedule was not on par with a change in
custody. The modified parenting schedule has Mother parenting the child on
the first, second, fourth, and fifth weekends during the school year, as
opposed to the previous 5–2–2–5 schedule. But the parents were to continue
with the existing 5–2–2–5 schedule for summers, as well as the existing
shared holiday schedule. This new arrangement may have given Father
more time with the child during the school year than the previous parenting
schedule, but “[e]qual division of a child’s time between the parents is not the
hallmark of joint custody.” (Birnbaum, supra, 211 Cal.App.3d at p. 1515.)
This is particularly true here, where the child is in high school and actively
involved in extra-curricular activities. Much of the child’s time during the
school week will be spent not with the custodial parent, but rather at school,
or attending school-sponsored activities.
      Mother asserts, to the contrary, that Father was seeking a change in
custody, and not simply a modification of parenting time. She points out that
Father checked a box on his RFO form indicating he was seeking a change in
custody. As the high court in Burgess explained, even when a parent


                                       12
requests a change in custody, the trial court can avoid a change in custody by
instead modifying orders regarding contact and visitation. (Burgess, supra,
13 Cal.4th at p. 40.) Thus, we look to the trial court’s order, not Father’s
request.
      Turning to the trial court’s order, Mother continues to place significant
emphasis on form over substance. She argues the order was a change in
custody because trial court wrote “FATHER” under the heading “Physical
custody to” on the Judicial Council FL-341 form of the FOAH. However, the
court attached the pages of the FCS recommendations it was adopting to the
FOAH, which pages unambiguously stated that “[t]he child’s physical custody
shall be shared.” Further, in describing the parenting schedule, the attached
pages state, “[t]he parenting of the child shall be shared as follows” and set
out the specifics of the new schedule. Although the new schedule gave Father
more custodial time during the school week, it did not remove custody from
one parent and give it to the other. (See Enrique M., supra, 121 Cal.App.4th
at p. 1379; Birnbaum, supra, 211 Cal.App.3d at pp. 1511–1512.) Nor was it
“on a par with a request to change physical custody from sole to joint custody,
or vice versa.” (Enrique M., at p. 1382; accord In re Marriage of McKean
(2019) 41 Cal.App.5th 1083, 1088 [changed circumstances finding necessary
where court modified previous order granting parents joint legal and physical
custody and instead awarded sole legal and physical custody to one parent].)
      We conclude the changed circumstance rule did not apply to the trial
court’s order altering the parenting schedule. Because we conclude the trial
court was not required to make a changed circumstances finding, we need not
address Mother’s contention that there was insufficient evidence to support
such a finding.




                                       13
                                        II.
  Substantial Evidence Supports the Trial Court’s Finding That the Change
                        Was in the Child’s Best Interest
      We now consider whether there was substantial evidence to support the
trial court’s finding that the change in parenting schedule was in the child’s
best interest. “The standard of appellate review of custody and visitation
orders is the deferential abuse of discretion test. [Citation.] The precise
measure is whether the trial court could have reasonably concluded that the
order in question advanced the ‘best interest’ of the child.” (Burgess, supra,
13 Cal.4th at p. 32.) We start with the presumption, as we must, that the
trial court’s order is correct. (Osgood v. Landon (2005) 127 Cal.App.4th 425,
435.) It is Mother’s burden to affirmatively show error on appeal. (Ibid.)
“[A]s is true in all appellate reviews, and most emphatically in this type of
controversy, it is not the function of this court to reweigh conflicting evidence
and redetermine findings.” (Birnbaum, supra, 211 Cal.App.3d at p. 1513.)
Instead, we accept the factual findings of the trial court so long as they are
supported by substantial evidence. (Ibid.) “ ‘Further, the testimony of a
single witness, even the party himself may be sufficient.’ ” (Ibid.)
      It appears from the record that this has been a highly contentious
dispute. The parties have litigated custody numerous times over the
previous five years, in front of the same bench officer. By then, the
commissioner had gained extensive experience and familiarity with the
family and their case. In reaching the decision that is now being challenged,
the commissioner explained, “I have tried everything in this case to protect
[the child] from the conflict, and I’m not able to do it, so I’m putting in a
parenting plan that I believe is in his best interest, even though he doesn’t




                                        14
know it.” Substantial evidence supports the court’s finding that the
modification of the parenting schedule was in the child’s best interest.
      Mother asserts the modified parenting schedule was not in the child’s
best interest primarily because the order was not consistent with the
recommendations of minor’s counsel or the FCS counselor. We are not
persuaded. As an initial matter, Mother presents no authority that the court
was bound by either recommendation; it was not. Moreover, Mother fails to
acknowledge that both minor’s counsel and the FCS counselor stated that the
constant conflict between the parents was harming the child. Minor’s counsel
said she felt duty-bound to inform the court of her client’s stated position, but
also expressed her concerns that the child was trying to appease both parents
and was not voicing his own desires. Minor’s counsel also stated the child
needed therapy, where he did not before, as a result of the parents’ conflict.
So despite the child’s stated preference, minor’s counsel told the court, “I feel
like something has got to change, something has got to give. We can’t keep
doing the same thing over and over again.” The court agreed.
      The FCS counselor likewise acknowledged “the pattern of the parents
returning to court to resolve minor disputes” and “the strain on the child from
being in the middle of the parents’ disputes.” In fact, she recommended the
court issue a final order to provide the child with stability and to minimize
that strain. In doing so, it seems the FCS counselor did not appreciate that
the court had issued a final order based on the parents’ stipulated agreement,
only for Mother to return to court less than a year later to request a change.
The FCS counselor also stated that Father’s expectation of continued
problems was not a reason to justify a significant change to the child’s
established routine. Considering the full history of the case, the trial court
disagreed and concluded Mother’s demonstrated inability to follow orders or


                                       15
co-parent effectively was a serious concern that was negatively impacting the
child.
         Based on those findings, the trial court determined it would be in the
child’s best interest to remain with Father during the school week. We find
no abuse of discretion in the court’s determination that the modified
parenting schedule was in the child’s best interest. As we have noted, the
schedule changes were limited to the school week. Much of the child’s time
during the week will be spent at school, and participating in school-sponsored
extra-curricular activities, and not with either parent. Moreover, the court
had previously precluded Mother from contacting the school based on her
behavior. Given that ruling—which Mother does not challenge on appeal—
Father will likely be more capable of supporting the child with respect to
these school-based activities.
         Again, we acknowledge this is a contentious case, and that Mother has
consistently disputed Father’s allegations. However, the record establishes
the trial court considered the evidence and argument presented by both

parties. The court was entitled to credit Father’s testimony 2 over Mother’s,
and we will not reweigh conflicting evidence or redetermine factual findings
on appeal. (See Birnbaum, supra, 211 Cal.App.3d at p. 1513.)




2     Mother contends we should not consider evidence, including Father’s
declaration, “pertaining to other proceedings which predate the orders within
the scope of the August 2020 order.” To the contrary, “the court must
consider the past conduct of the parents in fashioning a custody order that
serves the best interests of the children.” (In re Marriage of LaMusga (2004)
32 Cal.4th 1072, 1094.) Moreover, as noted, Father filed the ex parte
application and the RFO on the same day and cross-referenced the associated
declaration in the RFO. The trial court then clarified the scope of the
proceedings for Mother and allowed her to submit a response.

                                         16
      In sum, we conclude substantial evidence supports the trial court’s
determination that the change to the parenting schedule was in the child’s
best interest.
                                       III.
Absent the Parents’ Agreement, the Court Did Not Have Authority to Order the
                 Appointment of a New Parenting Coordinator
      Last, we consider Mother’s assertion the trial court erred by failing to
enforce the prior order incorporating the parties’ agreement to use a
parenting coordinator. The court concluded it did not have the jurisdiction to
order a parenting coordinator absent agreement of the parties. Mother
asserts the court’s conclusion was incorrect, but provides no authority to
support her position. To the contrary, the court may not lawfully delegate its
judicial authority to “ ‘subordinate officials or attaches of the court’ ” to make
binding determinations absent an agreement of the parties. (See In re
Marriage of Olson (1993) 14 Cal.App.4th 1, 7.)
      Mother contends the trial court had jurisdiction to make orders
regarding a parenting coordinator because “it was already a court order.”
That is not precisely correct. Mother overlooks the fact that the court, in its
FOAH entered July 10, 2020, had omitted the FCS recommendation in
paragraph 9B for the parties to “utilize the services of a parent coordinator”
in its orders. The July 10, 2020 FOAH is not at issue in the present appeal.
Thus, at the time of the August 25, 2020 hearing, there was not a court order
in place requiring the parents to use a parent coordinator. Although the
parents had previously agreed to use Dr. Love, Mother subsequently refused
to work with Dr. Love and continues to assert, even on appeal, that the court
needed to facilitate selection of a new coordinator. Absent an agreement of




                                        17
the parents, the court did not have authority to order the appointment of a
new parenting coordinator.
                                 DISPOSITION
      The order is affirmed. Father is entitled to his costs on appeal. (Cal.
Rules of Court, rule 8.278(a)(1) & (2).)

                                                                         DO, J.

WE CONCUR:



HALLER, Acting P. J.



GUERRERO, J.




                                       18